AO 2458 {Rc\', UZ'IS) Judgmcnt in n Crimina| (`ase
Sl\cct |

 

 

UNITED STATES DISTRICT COURT

Western [)istrict of Arkansas

UNITED STATES OF AMERICA § JUDGMENT lN A CRIM]NAL CASE
V' )
§ Case Numl)er: 5:19CR50006-001
JOSE TOVAR'LANDAVERDE l UsM Number; 15291-010
)
l Jose l\/lanuel Alfat'o
] l)cfcndant`s .'\ttorncy

THE DEFENDANT:
ix pleaded guilty to count(s) One (l) ofthe lndicttnent on Februat'y 27_ 2019.

g pleaded nolo contendere to count(s)
which was accepted by the court.

|:| was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

'I`itle & Section Nature of Offense _ Offense Ended Cannt
8 U.S.C.§l 1326(a) Illegal Reentry by Removed Alien 01/0|/20]9 l
The defendant is sentenced as provided in pages 2 through 3 ofthis judgment. The sentence is imposed pursuant to

the Sentenc:ing,r Reform Act of 1984.
|:| The defendant has been found not guilty on count(s)

|:| Count(s) |:] is ij are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name

residence. or mailing address until all flnes_ restitution. costs_ and special assessments imposed by thisjudgment are fully paid. Ifordered to
pay restitution. the defendant must notify the court and United States attorney of material changes in ectymic circumstances

. /i.;:

Aprli 19. ZOl() ,/'

lion ol`.ltlt.i§;mt'l‘nl

  

Honorable 'fiinothy L. Brool<s‘ United States District lodge
Nnme and `l`itle ol`Jutl‘__’c

i\psl 31» ?°lci

Datc

AO 2458 (Rev. 02/ l 8) .ludgment in Criminal Case

Shcct 2 _ imprisonment

 

.ludgment _ Page 2 of

DEFENDANT: JOSE TOVAR-LANDAVERDE
CASE NUMBER: 5:19CR50006-001

total term of:

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
time served since February 4, 2019, approximately seventy-four (74) days. No term of supervised release is
imposed as it is anticipated the defendant will be deported following his term of imprisonment

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

|:l at n 1 7 ginn E a.m. ij p.m. OH

i___l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
|:i as notified by the United States Marshal.

l:i as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Def`endant delivered on to

j , with a certified copy of this judgment

' uNiTED siArEs'MARsHAL

By n

DEPuTY uNiTED sTATEs MA§$'HAL'

AO 2458 (Rev. 02/18) Judgment in a Crimina| Casc
Shcel 5 - Criminal Monetnry Pcnalties

Judgment-Page 3 7 of 7 3
DEFENDANT: JOSE TOVAR-LANDAVERDE
CASE NUMBER: 5:19CR50006~001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $’ 100.00** $ -0- $ -O- $ -0-

**The government made a motion to remit the special assessment in open court, and the Court granted the motion.

|:| The determination of restitution is deferred until . An Amended Judgment in a C)'i`minal Cnse (AO 245C) Will be entered
after such determination

|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid. '

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
TOTALS $ $

|:| Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the I:] fine E restitution.
|:l the interest requirement for the l:| fine |:| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 20 l 5, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, l 10, 110A, and l 13A of Title 18 for offenses committed on or

after September 13, 1994, but before Apri123, 1996.

